             Case 2:20-cv-00310-RSL Document 64 Filed 07/26/21 Page 1 of 3




 1
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8

 9
      SOPHEARY SANH,                                  NO. 2:20-cv-00310
10
                          Plaintiff,                 STIPULATED MOTION AND ORDER
11                                                   FOR EXTENSION OF DEADLINES AS
      v.                                             TO RESPONSE AND REPLY TO
12                                                   DEFENDANTS’ MOTION TO DISMISS
      RISE CREDIT SERVICE OF TEXAS, LLC
13    d/b/a RISE and ELEVATE CREDIT, INC.,
14                          Defendants.
15
             Plaintiff Sopheary Sanh (“Plaintiff”), with the consent of Defendants Rise Credit
16
     Service of Texas, LLC d/b/a RISE and Elevate Credit, Inc., (together, “Defendants”)
17
     (collectively “the Parties”), hereby moves on a stipulated basis for an order extending
18
     the deadlines for Plaintiff’s Responses to Defendants’ Motion to Dismiss Plaintiff’s
19
     Amended Complaint and Defendants’ Reply in support of their Motion to Dismiss.
20
             On July 20, 2021, Defendants filed a motion to dismiss Plaintiff’s Amended
21
     Complaint. Plaintiff files this stipulated motion asking the Court to extend the due date
22
     for Plaintiff’s Response to Defendants’ Motion to Dismiss to September 20, 2021, and
23
     the due date for Defendants’ Reply in support of their Motion to Dismiss to October 1,
24
     2021.
25
     //
26
     //
27

      STIPULATED MOTION AND ORDER FOR
      EXTENSION OF DEADLINES - 1
             Case 2:20-cv-00310-RSL Document 64 Filed 07/26/21 Page 2 of 3




 1          IT IS SO STIPULATED AND AGREED this 23rd day of July, 2021.
 2   BRESKIN JOHNSON & TOWNSEND PLLC            ARMSTRONG TEASDALE LLP
 3   By:_s/ Roger Townsend ________             By:       s/ David Herman_________
       Brendan W. Donckers, WSBA #39406
 4     Roger M. Townsend, WSBA #25525                 Richard L. Scheff (Pro hac vice)
       1000 Second Avenue, Suite 3670                 David Foster Herman (Pro hac vice)
 5     Seattle, WA 98104                              2005 Market Street
       (206) 652-8660                                 One Commerce Square, Floor 29
 6     bdonckers@bjtlegal.com                         Philadelphia, PA 19103
       rtownsend@bjtlegal.com                         (267) 780-2000
 7
                                                      dherman@atllp.com
     LEONARD LAW
 8                                                    rlscheff@armstrongteasdale.com
     By: s/ Sam Leonard
 9     Sam Leonard, WSBA #46498                 STOEL RIVES LLP
       1001 4th Avenue, Suite 3200
10     Seattle, WA 98154                        By:       s/ Scott Pritchard
       (206) 486-1176                                 Jenna Poligo, WSBA #54466
11     sam@seattledebtdefense.com                     J. Scott Pritchard, WSBA #50761
                                                      600 University St, Suite 3600
12                                                    Seattle, WA 98101
     Attorneys for Plaintiff                          (206) 624-0900
13                                                    Jenna.Poligo@stoel.com
                                                      Scott.Pritchard@stoel.com
14
                                                Attorneys for Rise Credit Service of
15                                              Texas LLC d/b/a Rise and Elevate
                                                Credit, Inc., Defendants
16

17

18

19

20

21

22

23

24

25

26

27

      STIPULATED MOTION AND ORDER FOR
      EXTENSION OF DEADLINES - 2
            Case 2:20-cv-00310-RSL Document 64 Filed 07/26/21 Page 3 of 3




 1                                          ORDER
 2         Having reviewed Plaintiff’s stipulated motion, the Court hereby enters an order
 3   extending the deadline for Plaintiff’s Response to Defendants’ Motion to Dismiss
 4   Plaintiff’s Amended Complaint to September 20, 2021, and the deadline for Defendants’
 5   Reply in support of their Motion to Dismiss to October 1, 2021. The Clerk of Court is
 6   directed to renoted the motion to dismiss on the Court’s calendar for October 1, 2021.
 7

 8         DATED this 26th day of July, 2021.
 9

10                                           Robert S. Lasnik
                                             United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      STIPULATED MOTION AND ORDER FOR
      EXTENSION OF DEADLINES - 3
